DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 10/8/2020 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “shape deviation” in claim 10 is a relative term which renders the claim indefinite. The term “shape deviation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner will examine the claim with the assumption it is any kind of deformity or change in the shape.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a process (method claims 1-18); and the computer device of claim 19 was presumably intended to be an article of manufacture, and could be amended to be an article of manufacture, though they are not presently so; see the further rejection of claim 19 below).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, a method for controlling a coordinate measuring machine, the method comprising: obtaining a test plan for measurement of an object, wherein the test plan includes at least one test feature that should be quantified within the scope of the measurement, and wherein the quantification of the test feature should be implemented based on a measurement result of a plurality of reference elements of the object; for each of the reference elements, obtaining at least one accuracy variable, wherein the accuracy variable specifies an accuracy of the measurement result of a respective reference element; ascertaining an error effect of each reference element on the quantification of the test feature based on the respective accuracy variable; ascertaining whether each of the error effects meets an error criterion; and in response to one of the error effects meeting the error criterion, classifying a reference element assigned to this error effect as a critical reference element.
Claim 19 is a computer device with a memory and processor, and which contains substantially similar claim language. 
The limitations highlighted in bold in claim 1 (and similarly in claim 19) includes a mixture of two groupings of abstract ideas. In claim 1, the limitations of “obtaining a test plan for measurement of an object, wherein the test plan includes at least one test feature that should be quantified within the scope of the measurement, and wherein the quantification of the test feature should be implemented based on a measurement result of a plurality of reference elements of the object”, “for each of the reference elements, obtaining at least one accuracy variable, wherein the accuracy variable specifies an accuracy of the measurement result of a respective reference element”, “ascertaining an error effect of each reference element on the quantification of the test feature based on the respective accuracy variable”, “ascertaining whether each of the error effects meets an error criterion” and “in response to one of the error effects meeting the error criterion, classifying a reference element assigned to this error effect as a critical reference element” can be considered to describe mental processes, namely concepts performed in the human mind or with pen and paper, and/or mathematical concepts, namely a series of calculations leading to one or more numerical results or answers. The claim does not spell out any particular equation or formula being used. The lack of specific equations for individual steps merely points out that the claim would monopolize all possible calculations in performing the steps. These steps recited by the claim therefore amount to a series of mental or mathematical steps, making these limitations amount to an abstract idea. The limitations not in bold are considered tangible elements that are not part of the abstract idea and need to be addressed in prong 2. 
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. The limitations considered additional elements claimed are “a coordinate measuring machine”, which only pertains as to where the data comes from in performing the abstract idea. Also, in claim 19, a memory and processor are considered generic computing elements and provide nothing considered significantly more.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does recite a machine, namely a coordinate measuring machine. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appear to merely be insignificant extra-solution activity - merely gathering the relevant data necessary which is the input for the mental process/math in the abstract idea. While the claim does recite a coordinate measuring machine as a machine, this only serves as an object on which the method operates (see MPEP 2108.05(b)) and the method steps do not perform a sufficiently specific task which would make the claimed invention a particular practical application.  Instead, the coordinate measuring machine merely acts as a common technological environment in which the abstract idea is used.  Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself, across a wide variety of different practical applications in the general field-of-use or technological environment of coordinate measuring machines. 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea. 
Therefore, claims 1 and 19 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-18 and 20, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. Claims 18 and 20 do claim the limitations of “…controlling the coordinate measuring machine according to the test plan”, but as similarly analyzed under Prong 2 of Step 2a and 2b, there is no real specificity as to how the output of the abstract idea, that of the test plan, is transformed into a practical application in executing the controlling, which is recited at a high level of generality and could be considered as extra-solution activity. Therefore the limitation is not considered to make the claim significantly more than the abstract idea. Claims 16 and 17 recite “altering at least one measurement parameter”, but do not recite carrying out a measurement using the coordinate measuring machine having the altered parameter, so this step can be considered a mental step changing the test plan, and part of the abstract idea, rather than a real-world transformation.  The other claims only recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details as to the type of data being received/input and used with the mental process and/or math steps recited in the independent claims, and also further calculations and math, so they are properly viewed as part of the recited abstract idea at Prong 1.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, a computer program per se.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer device” must be recited as non-transitory and specified as a media/medium, but claim 19 does not specify this. Claim 20 depends from claim 19 and shares the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Hu et al (“Design, Implementation, and Testing of Advanced Virtual Coordinate Measuring Machines”; NPL in IDS dated 3/9/2021) in view of Van Rhee et al (US 2004/0239905; hereinafter “Van Rhee”).
Regarding claim 1: Yang Hu teaches a method for controlling a coordinate measuring machine (Abstract; Fig. 1-2; implementation of a coordinate measuring machine), the method comprising: obtaining a test plan for measurement of an object (page 1368; Abstract; an obtained estimate of uncertainty can serve as rapid feedback for the user to optimize an inspection plan in the CMM before actual measurements are taken), wherein the test plan includes at least one test feature that should be quantified within the scope of the measurement (page 1371; workpiece being measured in the CMM and features of it are part of any test plan), and wherein the quantification of the test feature (measuring a set of points; page 1373, column 1) should be implemented based on a measurement result of a plurality of reference elements (5 points on a ring gauge or sphere; page 1373, column 1) of the object (reference sphere; page 1373, page1; Figure 1; the workpiece model in simulation); for each of the reference elements, obtaining at least one accuracy variable, wherein the accuracy variable specifies an accuracy of the measurement result of a respective reference element (Fig. 1-2; error simulation indicates the accuracy of the reference object being measured; page 1368, column 2; calculating errors required for error simulation); ascertaining an error effect of each reference element on the quantification of the test feature based on the respective accuracy variable (Fig. 1; page 1373, column 2; uncertainty estimation/evaluation is end result with error contributors taken into account).
Yang Hu teaches the above elements but does not explicitly teach:
ascertaining whether each of the error effects meets an error criterion; and in response to one of the error effects meeting the error criterion, classifying a reference element assigned to this error effect as a critical reference element.
Van Rhee teaches:
ascertaining whether each of the error effects meets an error criterion (¶62; a value exceeds a deviation threshold); and in response to one of the error effects meeting the error criterion, classifying a reference element assigned to this error effect as a critical reference element (¶62; different deviation thresholds are used to classify critical and less critical focus spots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Van Rhee with the invention of Yang Hu in order to make proper decisions in making measurements based on data analysis.

Yang Hu teaches:
Regarding claim 2: wherein: the measurement result of at least one reference element should be ascertained based on the measurement result of at least one further reference element and an error effect on the achievable accuracy of the quantification is also ascertained for this further reference element (page 1374; column 1; performing system testing based on uncertainty evaluation and analysis in Fig. 1, and carrying out repeated measurements on an calibrated artifact).
Regarding claim 3: wherein each reference element is a geometric element of the object (Figure 1; the workpiece model in simulation is a geometric element like a sphere; page 1371, column 2).
Regarding claim 4: wherein the measurement result of a reference element is ascertained in each case based on at least one coordinate value of the reference element (page 1373, column 2; value of contact points/coordinates is recorded).
Regarding claim 5: wherein the coordinate value is ascertained based on at least one of a real object measurement and a simulated object measurement (Fig. 1; collect measured coordinates).
Regarding claim 6: wherein the measurement result of a reference element in each case specifies at least one of a spatial degree of freedom and a dimension of the reference element (page 1369, column 2; calculating parameters for desired feature).
Regarding claim 7: wherein the accuracy variable is ascertained based on a statistical characteristic of a distribution of coordinate values that were determined to ascertain the measurement result of a respective reference element (page 1371, column 2; error modeling and simulation).
Regarding claim 8: wherein the accuracy variable is ascertained based on a deviation of at least one coordinate value from a measurement result that was calculated from a plurality of coordinate values for a respective reference element (Fig. 1; collect measured coordinates with error simulation defines a range of coordinate values that can be obtained; page 1369; Design and implementation).


Regarding claim 10: wherein the accuracy variable is ascertained based on a shape deviation of a respective reference element (page 1375, column 1; accounting for form deviation in the reference element such as a ring gauge).

Regarding claim 12: wherein: the error effect of a respective reference element is determined based on a possible value spectrum of the measurement result of a respective reference element and the value spectrum is determined based on the accuracy variable (uncertainty estimation in Fig. 1 based on measurements and error simulation).

Regarding claim 13: further comprising, based on the value spectrum of a respective reference element, ascertaining a possible quantification value spectrum of the test feature and comparing to an admissible tolerance range of a respective test feature (page 1376, column 2; performing repeated measurements and determining expanded uncertainty and finding what values are within uncertainty range).

Regarding claim 14, Van Rhee teaches:
wherein the error criterion is satisfied when the quantification value spectrum exceeds an admissible portion of the tolerance range of a respective test feature (¶62; a value exceeds a deviation threshold… different deviation thresholds are used to classify critical and less critical focus spots).

Regarding claim 15, Van Rhee teaches: 
further comprising: ascertaining whether the error effect of a respective reference element satisfies an error-free criterion and in response to the error effect satisfying the error-free criterion, classifying the corresponding reference element as a noncritical reference element (¶62; a value exceeds a deviation threshold… different deviation thresholds are used to classify critical and less critical focus spots).

Regarding claim 18: further comprising controlling the coordinate measuring machine according to the test plan (page 1374, column 1; following the implementation of CMM prototype, general performance and uncertainty evaluation are tested…carrying out a number of measurements of a calibrated artifact on physical CMM).

Regarding claim 19: Yang Hu teaches a test plan for a coordinate measuring machine (Abstract; Fig. 1-2; implementation of a coordinate measuring machine) to perform an object measurement (page 1368; Abstract; an obtained estimate of uncertainty can serve as rapid feedback for the user to optimize an inspection plan in the CMM before actual measurements are taken), wherein the test plan includes at least one test feature that should be quantified within the scope of the object measurement (page 1371; workpiece being measured in the CMM and features of it are part of any test plan), wherein the quantification of the test feature (measuring a set of points; page 1373, column 1) should be implemented based on a measurement result of a plurality of reference elements (5 points on a ring gauge or sphere; page 1373, column 1) of the object (reference sphere; page 1373, page1; Figure 1; the workpiece model in simulation) and prior to execution of the test plan: for each of the reference elements, obtaining at least one accuracy variable, wherein the accuracy variable specifies an accuracy of the measurement result of a respective reference element (Fig. 1-2; error simulation indicates the accuracy of the reference object being measured; page 1368, column 2; calculating errors required for error simulation); ascertaining an error effect of each reference element on the quantification of the test feature based on the respective accuracy variable (Fig. 1; page 1373, column 2; uncertainty estimation/evaluation is end result with error contributors taken into account). 
Yang Hu teaches the above elements but does not explicitly teach:
a computer device, a memory and at least one processor configured to execute instructions stored in the memory.
However, it would have been obvious to use a memory and processor as part of a computing device. Using generic computing elements to implement a system, apparatus or method is obviously well-known in the art. It would have been obvious to one of ordinary skill to use computing elements in Yang Hu in order to provide an efficient means for facilitating steps for a coordinate measuring machine.
Yang Hu also does not explicitly teach:
ascertaining for each of the error effects whether it meets an error criterion; and in response to one of the error effects meeting the error criterion, classifying a reference element assigned to this error effect as a critical reference element.
Van Rhee teaches:
ascertaining whether each of the error effects meets an error criterion (¶62; a value exceeds a deviation threshold); and in response to one of the error effects meeting the error criterion, classifying a reference element assigned to this error effect as a critical reference element (¶62; different deviation thresholds are used to classify critical and less critical focus spots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Van Rhee with the invention of Yang Hu in order to make proper decisions in making measurements based on data analysis.

Yang Hu teaches:
Regarding claim 20: wherein the instructions include controlling the coordinate measuring machine according to the test plan (page 1374, column 1; following the implementation of CMM prototype, general performance and uncertainty evaluation are tested…carrying out a number of measurements of a calibrated artifact on physical CMM).

Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Hu et al (“Design, Implementation, and Testing of Advanced Virtual Coordinate Measuring Machines”; NPL in IDS dated 3/9/2021) in view of Van Rhee et al (US 2004/0239905; hereinafter “Van Rhee”) in view of Official Notice.

Regarding claim 9, Yang Hu and Van Rhee teach the method of claim 1 but does not explicitly teach:
wherein the accuracy variable is ascertained based on an adjustment method that is carried out to calculate the measurement result from a multiplicity of coordinate values.
Official Notice is given that performing an adjustment method, such as curve fitting between multiple points, is well-known in the art. It would have been obvious to one of ordinary skill to do this type of operation in the method of Yang Hu and Van Rhee in order to determine the best fit/optimal result and minimize a degree of uncertainty.

Regarding claim 11, Yang Hu and Van Rhee teach the method of claim 1 but does not explicitly teach: 
wherein the accuracy variable is ascertained based on an inherent measurement uncertainty of the coordinate measuring machine.
Official Notice is given that accounting for the measurement uncertainty based on what kind of CCM is being used, is well-known in the art. It would have been obvious to one of ordinary skill to account for this uncertainty in the method of Yang Hu and Van Rhee in order to perform a more efficient analysis.

Examiner’s Note
Claim 16 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: in response to the error-free criterion being satisfied, altering at least one measurement parameter, based on which a measurement result of a reference element assessed as noncritical is ascertainable, to obtain a faster measurement speed. 
Claim 17 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: in response to the error criterion being satisfied, altering at least one measurement parameter, based on which a measurement result of a reference element assessed as critical is ascertainable, to obtain a higher measurement accuracy.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Georgi et al (US 2018/0045511) teaches a method and device for determining actual dimensional properties of a measured object, where defined geometric elements are selected from the plurality of geometric elements and test features relating to the defined geometric elements are determined depending on demand data provided for the geometric elements…the first measurement sequence is modified before the individual measurement values are recorded in order to obtain a second measurement sequence with second control commands, which differ from the first control commands…the second control commands are used for controlling the measuring head and are selected so that the measurement results at the selected geometric elements each have a defined measurement uncertainty that is smaller, by a defined absolute value, than acceptable manufacturing tolerances for the geometric elements. Sprenger (US 2014/0222373) teaches dynamic monitoring of a coordinate measuring machine using recursive filtering, where the filtering process using the dynamic model includes deriving prediction variables based on the state variables that describe an expected proximate state of the coordinate measuring machine, measuring at least one of the state variables and determining observables, deriving successive state variables by comparing the prediction variables with the observables and updating the dynamic model using the successive state variables as the actual state variables.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864